       CASE 0:19-cv-00056-JNE-HB Document 75 Filed 05/05/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Joel Marvin Munt,

              Plaintiff,

v.                                                        Case No. 19-cv-56 (JNE/HB)
                                                          ORDER
Paul Schnell, Collin Gau, Grievance Appeal
Coordinators, Michelle Smith, Sherlinda
Wheeler, Lt. Hills, Other OPH Mailroom Staff,
David Reishus, Steve McCarty, Bronson
Austreng, Lt. Besonen, Stephanie Huppert,
OPH Grievance Coordinators, Mike Warner, Lt.
Milliron, and Mark Arneson,

              Defendants.

       This matter is before the Court on a Report and Recommendation (“R&R”) dated

March 12, 2020 by the Honorable Hildy Bowbeer, United States Magistrate Judge. ECF

No. 71. The magistrate judge recommended that the Court grant Defendants’ Motion to

Dismiss, dismiss Plaintiff’s complaint with prejudice, deny Plaintiff’s other requests, and

restrict Plaintiff from filing new legal actions in this District unless he is represented by

counsel or obtains prior court approval. Plaintiff objected to the R&R and Defendants

responded. ECF Nos. 73, 74.

       Based on a de novo review of the record, the Court adopts the R&R and accepts

the recommended disposition. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3); LR

72.2(b)(3). The Court notes that a filing restriction will not prevent Plaintiff from

bringing a meritorious action, but he must be represented by counsel or obtain prior court

approval to do so.



                                               1
      CASE 0:19-cv-00056-JNE-HB Document 75 Filed 05/05/20 Page 2 of 2



      Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

      1.     Defendants’ Motion to Dismiss [ECF No. 38] is GRANTED;

      2.     Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITH PREJUDICE;

      3.     Plaintiff’s Requests for Court Actions [ECF No. 47] and Request to Reply
             [ECF No. 61] are DENIED;

      4.     Plaintiff Joel Marvin Munt is restricted from filing new cases in this
             District unless he is represented by counsel or first obtains prior written
             authorization to file an action from a judicial officer of this District.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 5, 2020
                                                        s/ Joan N. Ericksen
                                                        JOAN N. ERICKSEN
                                                        United States District Judge




                                            2
